 Case 2:20-cv-00181-SK Document 20 Filed 10/09/20 Page 1 of 1 Page ID #:412




                                                                JS-6


                  UNITED STATES DISTRICT COURT
                 CENTRAL DISTRICT OF CALIFORNIA



CHRISTINA LEE MCCALL,                Case No. 2:20-cv-181-SK
                 Plaintiff,          JUDGMENT
            v.
ANDREW SAUL,
Commissioner of Social Security,
                 Defendant.



     IT IS ADJUDGED that this action is reversed and remanded for
further proceedings pursuant to Sentence Four of 42 U.S.C. § 405(g) and
consistent with the accompanying Opinion and Order.


Date: October 9, 2020              ___________________________
                                   HON. STEVE KIM
                                   U.S. MAGISTRATE JUDGE
